FILED
                           NOT FOR PUBLICATION                                MAR 08 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT RADCLIFFE; CHESTER                        No. 09-56859
CARTER; ARNOLD LOVELL, Jr.;
CLIFTON C. SEALE, III; MARIA                     D.C. No. 8:05-cv-01070-DOC-
FALCON,                                          MLG

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
CHARLES JUNTIKKA, Esquire,

              Appellant,

  v.

TRANSUNION, LLC; JOSE
HERNANDEZ; ROBERT RANDALL;
BERTRAM ROBISON; KATHRYN
PIKE,

              Plaintiffs - Appellees,

       and

EXPERIAN INFORMATION
SOLUTIONS INC.; EQUIFAX
INFORMATION SERVICES LLC,



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                     Argued and Submitted February 17, 2011
                              Pasadena, California

Before: RYMER and BYBEE, Circuit Judges, and QUIST, Senior District Judge.**


      Plaintiffs-Appellants and their counsel, Charles Juntikka (“Juntikka”),

appeal that portion of the district court’s order denying Juntikka’s motion to allow

him to contact members of the class, who, Juntikka alleged, were his former

clients. Finding that we lack jurisdiction, we dismiss the appeal.

      Appellants cite three bases for appellate jurisdiction. First, they contend that

we have jurisdiction under the collateral order doctrine of 28 U.S.C. § 1291, set

forth in Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949). Second,

they argue that the district court’s order is an appealable injunction under 28

U.S.C. § 1292(a)(1). Finally, they contend that mandamus provides an appropriate

means for review.



       **
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for Western Michigan, Grand Rapids, sitting by designation.

                                          2
      Each of these bases for interlocutory appellate jurisdiction requires that the

order be effectively unreviewable on appeal from a final judgment. See United

States v. Godinez-Ortiz, 563 F.3d 1022, 1026 (9th Cir. 2009) (quoting Sell v.

United States, 539 U.S. 166, 176 (2003)) (stating that an interim order may be

appealed under the collateral order doctrine where, among other things, it is

effectively unreviewable on appeal from a final judgment); Negrete v. Allianz Life

Ins. Co. of N. Am., 523 F.3d 1091, 1097 (9th Cir. 2008) (an order may be appealed

as an injunction under 28 U.S.C. § 1292(a)(1) if it “can be effectively challenged

only by immediate appeal” (internal quotations omitted)); Bauman v. U.S. Dist.

Court, 557 F.2d 650, 654 (9th Cir. 1977) (noting that mandamus is generally

appropriate only where “[t]he party seeking the writ has no other adequate means,

such as a direct appeal, to attain the relief he or she desires”).

      The district court’s order simply concerns the management of a class action,

a matter entrusted to the district court’s discretion under Rule 23(d)(1). The order

is typical of class action management orders that may be reviewed on direct appeal

from a final judgment. See In re Sugar Antitrust Litig., 559 F.2d 481, 484 (9th Cir.

1977) (per curiam) (stating that the district court’s order certifying indirect

purchasers as class members could be appealed following entry of the final




                                            3
judgment). This is true even though the order limits Juntikka’s communications

with class members. See Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981).

      Appellants contend that requiring them to wait until entry of final judgment

will effectively deny them review because any delay will result in denial of their

First Amendment rights. We disagree. This is not an instance where Juntikka has

been completely prohibited from contacting his former clients.

      DISMISSED.




                                          4